_ JOHN M. KELLOGG, J. (concurring in result).
The various ar_ ticles were by the contract to be furnished in specially prepared and labeled boxes, bottles, jars, and containers, and it is conceded that in the form in which they were to be delivered they had no market value. The plaintiff evidently expected to and would have realized a good profit by fulfilling the contract, and the defendant by breaking it has deprived the plaintiff of that profit. It is unknown whether the plaintiff’s profits would have come entirely from buying or preparing the liquids, powders, and other things, or from supplying the retainers, labeling them, and preparing the goods for the market under the contract. It is manifestly unjust in computing the plaintiff’s damages to say that he was required to furnish the 'containers and labels at actual cost, and that, as the liquids and powders had a fixed market value, the plaintiff has therefore suffered no injury.
In order to apply a rule of damages which will let the defendant out and enable it to violate its contract with impunity, the court is not required or permitted to compute the plaintiff’s damages on any other basis than a consideration of the things in the form in which they Were to be delivered. If in that form they had a market value, and the defendant agreed to pay the full market value, the plaintiff has sustained no substantial loss. If, however, the goods when prepared for delivery had no market value, then the plaintiff’s damages may be established by computation of the loss of profits. It is immaterial, therefore,-from what source the plaintiff expected or would have made its profits under this contract. Both parties must rest where they put themselves in contracting for the delivery of things which had no substantial market value in the condition in which they were to be prepared for delivery. It results that the loss of profits furnish the proper measure of damages.